Case: 1:20-cv-00237-JG Doc #: 19 Filed: 02/17/21 1 of 2. PageID #: 1101



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 -----------------------------------------------------------
                                                       :
 CRYSTAL HATCHETT,                                     :
 on behalf of minor L.F.,                              :        CASE NO. 1:20-cv-237
                                                       :
            Plaintiff,                                 :
                                                       :
 vs.                                                   :        OPINION AND ORDER
                                                       :        [Resolving Doc. 1]
 COMMISSIONER OF SOCIAL                                :
 SECURITY,                                             :
                                                       :
            Defendant.                                 :
                                                       :
 ------------------------------------------------------------

 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           On February 4, 2020, Plaintiff Crystal Hatchett, on behalf of her minor son L.F., filed

 a complaint seeking judicial review of the Defendant Commissioner of Social Security’s

 denial of supplemental security income for L.F.’s disabilities under Title XVI of the Social

 Security Act. 1 The Court referred the matter to Magistrate Judge Carmen E. Henderson.

           On January 19, 2021, Magistrate Judge Henderson issued a Report and

 Recommendation (“R&R”) recommending that this Court affirm the Commissioner’s final

 decision. 2 Objections to that R&R were due by February 2, 2021. 3 Plaintiff Hatchett filed

 no objections.

           The Federal Magistrates Act requires a district court to conduct a de novo review only

 of those portions of an R&R to which the parties have made an objection. 4 Failure to timely




 1
     Doc. 1.
 2
     Doc. 18.
 3
     Id.
 4
     28 U.S.C. § 636(b)(1)(C).
Case: 1:20-cv-00237-JG Doc #: 19 Filed: 02/17/21 2 of 2. PageID #: 1102
 Case No. 1:20-cv-237
 Gwin, J.

 object waives a party’s right to appeal the magistrate’s report. 5 Where a party does not object

 to the R&R, a district court may adopt it without review. 6

        Accordingly, in light of Plaintiff Hatchett’s decision not to object to the R&R in this

 case, the Court ADOPTS Magistrate Judge Henderson’s R&R, incorporates it as if fully

 restated herein, and AFFIRMS the Commissioner’s final decision.

        IT IS SO ORDERED.

 Dated: February 17, 2021                    s/     James S. Gwin
                                             JAMES S. GWIN
                                             UNITED STATES DISTRICT JUDGE




 5
   Thomas v. Arn, 474 U.S. 140, 145 (1985); Gerth v. Warden, Allen Oakwood Corr. Inst.,
 938 F.3d 821, 827 (6th Cir. 2019).
 6
   See Thomas, 474 U.S. at 149–50.
                                            -2-
